Citation Nr: 1822029	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  16-16 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for asthma.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for gout.


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from May 1975 to April 1987; however, pursuant to a May 1988 administrative decision, the Veteran is only eligible for VA compensation benefits for disabilities which began in or are etiologically related to his service from May 1975 through December 20, 1981.  It has been determined that the Veteran's service spanning from December 21, 1981, through April 1987 is dishonorable and constitutes a bar to benefits.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  A March 2008 rating decision denied service connection for asthma; the Veteran did not timely appeal this denial, and no new and material evidence was submitted within the one year appeal period following the issuance of that decision.

2.  Evidence received subsequent to the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for asthma.

3.  The competent and probative evidence of record does not demonstrate that the Veteran's asthma began during or is related to his qualifying active duty service.

4.  The competent and probative evidence of record does not demonstrate that the Veteran's hypertension began during or is related to his qualifying active duty service or that it manifested within one year of separating from that period of service.

5.  The competent and probative evidence of record does not demonstrate that the Veteran's gout began during or is related to his qualifying active duty service.


CONCLUSIONS OF LAW

1.  The March 2008 rating decision is final.  38 U.S.C. § 7105 (West 2012); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen the claim for entitlement to service connection for asthma.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for entitlement to service connection for asthma have not been met.  38 U.S.C. § 1131 (West 2012); 38 C.F.R. § 3.303 (2017).

4.  The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C. § 1131 (West 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

5.  The criteria for entitlement to service connection for gout have not been met.  38 U.S.C. § 1131 (West 2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Although all the evidence has been reviewed, the Board is not required to discuss each piece of evidence in detail.  See Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Therefore, the Board's analysis herein will focus on what the most relevant and salient evidence shows, or fails to show, with respect to the Veteran's claims.

	
Legal Criteria

Petition to Reopen

Generally, rating decisions that are not timely appealed are final.  38 U.S.C. § 7105.

An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See 38 C.F.R. § 3.156.

The question of whether new and material evidence has been received to reopen a previously denied claim must be addressed by the Board in the first instance, because the issue goes to the Board's jurisdiction to reach and adjudicate the underlying claim on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The focus is not exclusively on whether evidence remedies the principal reason for denial in the last prior final decision, but on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Id. at 118.

For the purpose of establishing whether new and material evidence has been submitted, the Court has also held that the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996).

Service Connection

Service connection may be established for disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C. §  1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Certain diseases, such as cardiovascular-renal disease, are presumed to have been incurred in service if manifested to a compensable degree within one year of the separation from service.  38 C.F.R. §§ 3.307, 3.309(a).

Factual Background and Analysis

Claim to Reopen Service Connection for Asthma

Entitlement to service connection for asthma was denied in March 2008 unappealed rating decision.   The claim was denied because the evidence failed to show that the Veteran had a diagnosis of asthma.  The Veteran did not file any statement indicating disagreement with the March 2008 decision or submit any additional relevant evidence within the appeal period.  In June 2010, the Veteran filed a claim to reopen his claim for service connection for asthma; in an April 2012 rating decision and an April 2016 Statement of the Case, the RO determined that new and material evidence was received to reopen the claim and denied it on the merits.

The relevant evidence of record at the time of the March 2008 rating decision included the Veteran's service treatment records, service personnel records, and claim for compensation benefits.  This evidence did not demonstrated that the Veteran had a diagnosis of asthma.

Evidence added to the record subsequent to the March 2008 rating decision consists of, in pertinent part, private medical records documenting a diagnosis of asthma.  The Board finds this evidence is new because it was not before adjudicators at the time of the March 2008 rating decision and also finds that the evidence is material because it raises a reasonable possibility of substantiating the Veteran's claim as it supports one of the elements of service connection.

Accordingly, the Veteran's petition to reopen his claim for entitlement to service connection for asthma is granted.

Service Connection Claims

The Veteran is claiming service connection for asthma, hypertension, and gout.  As noted above, the Veteran is only eligible for disability compensation benefits for any disabilities which are found to be related to his period of active duty service dated May 1975 through December 20, 1981.

In support of his claims, the Veteran has submitted private treatment records documenting that he has diagnoses of all his claimed conditions.  However, a review of his service treatment records from all periods of service do not document any complaints of or treatment for any of his claimed conditions or symptoms related to those conditions.  None of his in-service examinations in May 1975, October 1979, April 1984, and April 1986 reflect any abnormalities which would suggest the Veteran had symptoms of any of his claimed conditions.  On his reports of medical history, the Veteran did not report any symptoms related to these claimed conditions.  While he stated on his April 1986 report of medical history that he was unsure if he had high blood pressure, none of his blood pressure readings during service were elevated.

At an August 2002 routine examination, the Veteran did not voice any complaints; there are also no notations indicating the Veteran experienced any symptoms of or treatment for any of his claimed conditions.

The earliest evidence of record which demonstrates that the Veteran had difficulty breathing is dated November 2005 when the Veteran sought treatment for wheezing symptoms; the treatment note indicates that he had never been diagnosed with asthma.  A January 2006 treatment note reflects a diagnosis of extrinsic asthma and reflects that the Veteran experienced shortness of breath and wheezing for the last few months; this same treatment note indicates the Veteran did not have a past history of asthma.  The earliest evidence of record of elevated blood pressure readings and a diagnosis of hypertension is in August 2004.  The earliest evidence of record which documents symptoms of gout is dated April 2009.

The Board has first considered whether service connection is warranted on a presumptive basis.  However, the clinical evidence of record fails to show that the Veteran manifested hypertension to a degree of 10 percent within the one year following his discharge from service.  In this case, the clinical evidence first revealed an assessment of hypertension in an August 2004 VA treatment note. 
As such, presumptive service connection for hypertension is not warranted.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309

There is no evidence of symptoms or diagnoses for the Veteran's claimed conditions for more than 20 years after he separated from his honorable period of active service in December 1981, which weighs heavily against his claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Moreover, the Veteran has not provided any lay statements indicating that the onset of symptoms relating to these disabilities was earlier than reflected in the medical reports. 

The Board finds that there is no indication that the Veteran's current disabilities may be related to his service, and for that reason, VA is not obligated to provide him with examinations to determine the etiology of these conditions.  See 38 C.F.R. § 3.159(c)(4) (2017); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Board has considered that the Veteran has claimed he believes his asthma is due to exposure to mustard gas and that he alleges exposure to mustard gas from April 1984 through April 1985.  However, because this alleged exposure is claimed during his period of active duty service which has been determined to be dishonorable, he is not eligible for benefits for any disabilities related to that period of service.  Therefore, further development regarding the Veteran's claimed exposure is not required.

Moreover, the Board acknowledges that the Veteran may truly believe that his asthma, hypertension, and gout began in or are related to his active service; however, he has not proven that he possesses the medical expertise, education, and experience to provide a competent medical opinion making these determinations.  See 38 C.F.R. § 3.159; see also Jones v. West, 12 Vet. App. 383, 385 (1999).

While the Board has considered the benefit of the doubt doctrine, because the evidence weighs against the Veteran's claims, it is not applicable.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Due Process Considerations

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

VA's duty to notify was satisfied by letters dated July 2010 and January 2012.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist the Veteran has also been satisfied in this case.  The RO obtained the Veteran's service treatment records, VA treatment records, and identified private records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  As explained above, the Veteran was not afforded VA examinations in connection with his claims.  The only evidence of a link between the Veteran's claimed conditions and his service has been his own assertions; under current case law, such a bare assertion standing alone does not suffice to trigger the duty to afford him examinations.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010); cf. McLendon, 20 Vet. App. at 84.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473, 486 (2006).


ORDER

New and material evidence having been received, the claim for entitlement to service connection for asthma is reopened, and to that extent only the appeal is granted.

Service connection for asthma is denied.

Service connection for hypertension is denied.

Service connection for gout is denied.


____________________________________________
KRISTY L. ZADORA
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


